Citation Nr: 1500337	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-28 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from November 9, 1979 to January 25, 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which reopened and continued to deny the Veteran's claim.  

In April 2014, the Veteran testified before the undersigned Active Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The RO's May 2012 decision appears to show that it did not undertake a new and material analysis, rather, it merely confirmed and continued the previous denial of the claim on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  The Board must consider that question because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end, and what the RO may have determined is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In light of the favorable decision to reopen the claim for service connection on appeal, the Board has characterized this claim as encompassing two issues, as reflected on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2011 Board decision that denied a claim for service connection for an acquired psychiatric disorder, to include PTSD, is final. 

2. The evidence received since the Board's April 2011 decision, which was not previously of record and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The April 2011 Board decision that denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2. As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the Board's favorable disposition of the petition to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  Therefore, the April 2011 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014). 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

 In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In the April 2011 decision, the Board denied service connection for an acquired psychiatric disorder, to include  PTSD, on the basis that the evidence did not support a finding that a sexual assault occurred during service, that the Veteran did not have a diagnosis of PTSD, and that there was no basis to relate any diagnosed psychiatric disorder to service.  Medical evidence associated with the claims file since that final Board decision include VA medical records showing that the Veteran has been diagnosed with PTSD.  In addition, an August 2012 letter from L.J., a Veterans service officer, stated that an investigation of the Veteran's service records indicates that a "significant emotional event" occurred in service that caused a decline in her performance and reliability.   As the new evidence relates to an unestablished fact necessary to substantiate the claim-that is a current diagnosis of PTSD and a nexus to service, it is therefore also material, and the claim for service connection for an acquired psychiatric disability, to include PTSD is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2012).




ORDER

Because new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD, the claim is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran contends that she has an acquired psychiatric disability, to include PTSD, related to a sexual assault which occurred in service. 

The Veteran underwent a VA examination in September 2010 regarding her acquired psychiatric disorder claim.  The examiner was unable to diagnose PTSD but diagnosed her with mood disorder, not otherwise specified.  The examiner further opined that it was less likely than not that the disorder began in service, relying on the Veteran's personnel file showing "oppositional behavior early in basic training."  The examiner implied that the disorder began prior to service, but was unable to state clearly and unmistakably that this was so, as the Veteran did not disclose a sufficient amount of information regarding her history.  

VA medical records from 2011 to 2012 show that the Veteran has been diagnosed with PTSD.  In addition, in an August 2012 letter, a Veterans service officer, stated that an investigation of the Veteran's service records indicates that a "significant emotional event" occurred in service that caused a decline in her performance and reliability.

Accordingly, the Board finds that the Veteran should be afforded an new VA examination to determine the  nature and etiology of any diagnosed acquired psychiatric disorders, addressing both a direct service connection and whether the Veteran's disorder pre-existed service.  


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of what information and evidence is necessary to substantiate a claim for service connection for an acquired psychiatric disorder, to include PTSD, based on in-service sexual and personal assault and that such claim may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  A copy of the correspondence should be included in the claims folder for review. 

2.  Obtain all outstanding VA medical records from March 2012 to the present.  

3.  Schedule the Veteran for the appropriate VA examination with a psychologist or psychiatrist who has not previously examined her, to determine the nature and etiology of any diagnosed psychiatric disorder.  The examiner must review the claims file and must note that review in the report.  A complete rationale for any opinion expressed must be provided.  The examiner's opinion should address the following:

a) Identify all psychiatric diagnoses, including reconciling past diagnoses, and provide a full multiaxial diagnosis pursuant to DSM-IV.

b) For each psychiatric disorder diagnosed, is there clear and unmistakable evidence that the Veteran's acquired psychiatric disorder preexisted her period of active service?

c) If there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder preexisted her active service, is there clear and unmistakable evidence that the disorder was not aggravated (permanently worsened) beyond its natural course during active service?

d) If there is not clear and unmistakable evidence that the Veteran's acquired psychiatric disorder preexisted her period of active service, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disability was caused by or had its onset during her period of active service or has continued since that service?  

e) Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV.

f) If a diagnosis of PTSD is warranted, specify whether the diagnosis of PTSD is due to any alleged in service stressor, to include sexual trauma.  The examiner is asked to consider whether the evidence supports the Veteran's contention of in-service sexual assault that would be productive of PTSD, and whether the alleged in-service stressor was sufficient to produce PTSD pursuant to the DSM-IV criteria.  In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any change in behavior or performance subsequent to the assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such changes.  The examiner should also address the conclusions reached by a Veterans service officer in the August 2012 letter discussed above.

If any opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.

4.  Then, readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

No action is required of the Veteran until she is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2014).  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


